DETAILED ACTION
Claims 1-4, 6-13, and 15-22 have been examined.  Claims 5 and 14 were cancelled in Amendment dated 2/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1-4, 6-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1, and similarly independent claims 10, and 17, recite receiving a service request comprising a machine learning model created for a user, and wherein the service request instructs the model understanding as a service system to consider a compliance policy for an analysis; conducting the analysis of the machine learning model in accordance with the service request, compiling, for the user, results of the analysis of the machine learning model in accordance with the service request, creating a service response comprising the result of the analysis, and providing the service response to the user system.

Step 2A, prong one: whether the claim recites a Judicial Exception? Yes
The limitations of conducting an analysis and compiling for the user results of the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, memory having instructions, user system, model understanding as a service system, and computer-readable storage medium, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the processor, memory, user system, model understanding as a service system, and computer-readable storage medium language, conducting an analysis and compiling results of the analysis in the context of these claims encompasses a person manually conducting an analysis and compiling results of the analysis.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Step 2A, prong two: whether the judicial exception is integrated into a practical application? No.
The claims as a whole do not integrate the recited judicial exception into a practical application.  Independent claim 1, and similarly independent claims 10, and 17, recite receiving a service request, creating a service response, and providing the service response.  These limitations are insignificant extra solution activity of data gathering and outputting.  These limitations are not indicative of integration into a practical application because it is adding insignificant extra-solution activity to the judicial exception.  
Claim 1 recites a processor, memory, a user system, claim 10 recites a model understanding as-a-service system, a user system, and claim 17 recites a computer-readable storage medium having computer-executable instructions, and a user system.  The processor, memory, user system, model understanding as-a-service system and computer-readable storage medium, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B: evaluate whether the claim provides an inventive concept? No.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a service request, creating a service response, and providing the service response are insignificant extra-solution activity, which would not amount to significantly more than the judicial exception. Further, these elements are well-understood, routine, and conventional.  Receiving a service request (i.e., receiving data) is a well understood, routine, and conventional activity, as similarly found by the court in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).  See MPEP 2106.05(d)(II).  Creating a service request and providing the service request (i.e. data outputting) is a well understood, routine, and conventional activity, as similarly found by the court in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) (presenting offers and gathering statistics).  See MPEP 2106.05(d)(II).   The processor, memory, user system, model understanding as-a-service system and computer-readable storage medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent claims: 
Dependent claims 2, 11, and 18 recite conducting the analysis comprises determining the feature of bias within the machine learning model. The limitation of conducting the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, nothing in the claim elements preclude the steps from practically being performed in the mind. The limitation of conducting the analysis falls within the “Mental Processes” grouping of abstract ideas

Dependent claims 2-4, 6-9, 12, 13, 15, 16, and 18-22 recite characteristics the service request and the service response. These limitations are insignificant extra solution activity of data gathering and outputting.  These limitations are not indicative of integration into a practical application because they are adding insignificant extra-solution activity to the judicial exception.  These limitations are not sufficient to amount to significantly more than the judicial exception because they are insignificant extra-solution activity.

Claims 17-20 are rejected under 35 U.S.C. §101 because claims 17-20 are directed toward non-statutory subject matter. Claims 17-20 recite, “computer-readable storage medium.” However, Applicant’s specification does not explicitly define “computer-readable storage medium.” Therefore, the broadest reasonable interpretation of “computer readable storage medium” in claims 17-20 encompass non-statutory transmission media. Accordingly, the “computer-readable storage medium” as recited in claims 17-20 is not limited to that which falls within a statutory category of invention because the specification fails to limit “computer-readable storage medium” to embodiments which fall within a statutory category. To overcome the 101 rejection, applicant is suggested to either to add the limitation “non-transitory” to the claims or to amend “computer-readable storage medium” to “computer storage medium” which is defined in Applicant’s specification at paragraph [0065] to not include waves or signals per se and/or communication media. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-13, and 15-21 are rejected under 35 U.S.C. §103 as being unpatentable over Shaikh et al. “An End-to-End Machine Learning Pipeline that Ensures Fairness Policies” (hereinafter Shaikh), in view of Merrill et al. (US 2019/0043070, hereinafter Merrill, Merrill claims priority from US Provisional Application No. 62/540,419 filed on August 2, 2017.)
 
As per claim 1, Shaikh teaches: a model understanding as-a-service system (i.e., fairness system, see at least page 2, Figure 1) comprising: 
a processor (see at least page 2, Figure 1); and 
 memory having instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising (see at least page 2, Figure 1) comprising 
receiving, a service request comprising a machine learning model created for a user (i.e., input to the system are ML algorithm or ML based system, see at least page 2, Figure 1, section 3), and wherein the service request instructs the model understanding as-a-service system to consider a compliance policy for an analysis (i.e., the inputs to the system are policy documents, see at least page 2, Figure 1, section 3); 
conducting the analysis of the machine learning model in accordance with the service request (i.e., identify policy violations, see at least page 2, section 3),
compiling, for the user, results of the analysis of the machine learning model in accordance with the service request (i.e., identify policy violations, generate alert to policy violations see at least page 2, section 3, page 3, Figure 3); 
creating a service response comprising the results of the analysis (i.e., generate alert to policy violations, see at least page 1, abstract, page 2, Figure 1, left column, paragraph 1, page 3, Figure 3); and 
providing the service response (i.e., alerting the user, see at least page 1, abstract, page 2, Figure 1, left column, paragraph 1, page 3, Figure 3). 
Shaikh does not explicitly teach the service request is received from a user system and the service response is provided to the user system.  
Merrill teaches receiving, from a user system, a service request comprising a machine learning model created for a user associated with the user system (see at least FIG. 1A. FIG. 1B, and [0047]-[0053], [0175]-[0176] ( [0039] – [0045]  and [00116]-[00117] of ‘419), which discloses an evaluated modeling system 110, an operator device 171, and a data scientist device 172, which the Examiner is interpreting as a user system, to provide the model evaluation system 120 with the model so that the  model evaluation system can perform an evaluation of the model);
creating a service response comprising the results of the analysis (see at least [0176] ([00117] of ‘419) discloses automatically refitting models and automated execution of the model evaluation system 120, and the results of which are transmitted to an operation device 171 in the form of a report used to evaluate model refit); and 
providing the service response to the user system (see at least [0176] ([00117] of ‘419)) discloses transmitting a report to an operator device 171 used to evaluate the model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaikh such that service request is received from a user system and the service response is provided to the user system as similarly taught by Merrill to increase flexibility of receiving models for evaluation and to provide reports to a user (see at least [0051]  and [0176] of Merrill).  

As per claim 2, Shaikh teaches the service request instructs the model understanding as-a-service system to determine a feature bias within the machine learning model (i.e., flag fairness policy violations, detect bias in the model for known sensitive features, see at least page 2, Figure 1, right column, page 3, Figure 3, page 4, right column, paragraph 1, section 3.4);
conducting the analysis of the machine learning model in accordance with the service request comprises determining the feature bias within the machine learning model (i.e., detect bias in the model for known sensitive features, see at least page 2, Figure 1, right column, page 3, Figure 3, page 4, right column, paragraph 1, section 3.4); and
creating the service response comprising the results of the analysis comprises creating the service response comprising an identification of the feature bias (i.e., generate alert to policy violations, see at least page 1, abstract, page 2, Figure 1, left column, paragraph 1, page 3, Figure 3, page 4, right column, paragraph 1; EN: Figure 3 shows an example alert which lists features the algorithm is expected to be fair with).

As per claim 3, Shaikh teaches wherein the service request further comprises a data set to be used during the analysis (i.e., input to the system includes training data, see at least page 2, Figure 1, section 3).

As per claim 4, Shaikh does not explicitly teach wherein the service request instructs the model understanding as-a-service system to create a simulated data set to be used during the analysis.
Merrill teaches instructing a model understanding as-a-service system to create a simulated data set to be used during an analysis (see at least [0073],  [0087], [0120], and [0222] ( [0077], [0069], [0080], and  [0163] of ‘419) discloses a modified input generator using simulated annealing to produce modified input values).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaikh such that the service request instructs the model understanding as-a-service system to create a simulated data set to be used during the analysis as similarly taught by Merrill because Shaikh teaches change the sensitive feature to see the deviation in the output (see at least page 4, right column, paragraph 1 of Shaikh) and modifying input value is one known way to determine impact of a variable (see at least [0073],  [0086], [0087], [0120] of Merrill).

As per claim 6, Shaikh teaches wherein the compliance policy comprises a user-imposed compliance policy, a government-imposed compliance policy, or a third party-imposed compliance policy (see at least page 1, abstract, page 2, section 3).

As per claim 7, Shaikh teaches wherein the service request comprises a scope for the service response (i.e., given these inputs, identify the sets of policies that lie in the scope of our system (fairness and data usage policies will mainly be chosen), see at least page 2, section 3).

As per claim 9, Shaikh teaches wherein the scope comprises a description of a feature bias (i.e., alert to policy violations, see at least page 1, abstract, page 2, Figure 1, left column, paragraph 1, page 3, Figure 3, page 4, right column, paragraph 1).

As per claims 10-13, 15 and 16, these are the method claims of claims 1-4,  6, and 7. Therefore, claims 10-13, 15 and 16 are rejected using the same reasons as claims 1-4,  6, and 7.

As per claims 17-20, these are the method claims of claims 1, 2, 4, and 6. Therefore, claims 17-20 are rejected using the same reasons as claims 1, 2, 4, and 6.
As per claim 21, Shaikh teaches wherein the service response comprises an indication of a bias or a non-bias for at least one feature of the machine learning model (i.e., generate alert to policy violations, see at least page 1, abstract, page 2, Figure 1, left column, paragraph 1, page 3, Figure 3, page 4, right column, paragraph 1; EN: Figure 3 shows an example alert which lists features the algorithm is expected to be fair with).

Claims 8 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Shaikh, in view of Merrill, further in view of Silberman et al. (US 2017/0330058 hereinafter Silberman).

As per claim 8, Shaikh does not explicitly teach wherein the scope comprises a root cause analysis for a feature bias.
Silberman teaches a root cause analysis for a feature bias (see at least [0070] and  [0089], which disclose a bias monitoring model identifying bias by determining that a production model is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold, flagging the bias and providing a reason for the bias).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaikh such that the scope comprises a root cause analysis for a feature bias as similarly taught by Silberman in order to determine possible causes for bias (see at least [0089] of Silberman).

As per claim 22, Shaikh does not explicitly teach wherein the service response comprises a root cause analysis of a feature bias.
Silberman teaches a root cause analysis for a feature bias (see at least [0070] and  [0089], which disclose a bias monitoring model identifying bias by determining that a production model is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold, flagging the bias and providing a reason for the bias).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaikh such that the service response comprises a root cause analysis of a feature bias as similarly taught by Silberman in order to determine possible causes for bias (see at least [0089] of Silberman).

Response to Arguments
Rejection of claims under §101: 
Applicant argued that the claims do not recite a mental process because the steps cannot practically be performed in the human mind.  Applicant argued that the “conducting” and “compiling” steps, when read in light of the specification, could not be reasonably performed in the human mind due to their computational complexity. As per claims 2, 8, 9, 11, and 18, Applicant argued that the specification addresses an inherent problem with using humans to evaluate machine learning models, the specification states “feature biases might not be clearly visible to the model creator.”
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. The recited conducting an analysis and compiling results of the analysis falls under mental process because a person can manually conduct an analysis of a machine learning model and compile results of the analysis.  The broadest reasonable interpretation of the claims as recited covers any analysis that is conducted on a machine learning model, which would include analysis a person can manually conducting an analysis and compiling results of the analysis. The recited receiving a service request, creating a service response, and providing the service response are insignificant extra solution activity of data gathering and outputting, they do not integrate the abstract idea into a practical application nor are sufficient to amount to significantly more than the judicial exception.

As per claims 17-20, Applicant argued that the specification states that the phrase “computer storage medium” and variations thereof does not include waves or signals per se and/or communication media. However, claims 17-20 recite “computer-readable storage medium,” which is different from “computer storage medium.”  The specification also does not disclose specific variations of “computer storage medium” that does not include waves or signals per se and/or communication media.  Thus, “computer-readable storage medium” as recited in claims 17-20 are not limited to “computer storage medium” disclosed in the specification.

Rejection of claims under §103: 
As per independent claims 1, 10, and 17, Applicant’s arguments directed to Silberman are moot in light of new grounds of rejection. .  
As per independent claims 1, 10, and 17, Applicant further argued that the basis of the claimed service response, which it appears the Office is equating to the report taught by Merrill, is the results of an analysis of a machine learning model and not the results of an evaluation of the performance of a model refit as described in Merrill.
In response, Examiner notes that based on Applicant’s statement that Merrill teaches the report is the result of an analysis of a machine learning model, Merrill teaches creating a service response comprising the results of the analysis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adebayo “FairML: ToolBox for Diagnosing Bias in Predictive Modeling”. Master’s Thesis, Massachusetts Institute of Technology, 2016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121